Exhibit 10.32

BANKRATE, INC.

2011 EQUITY COMPENSATION PLAN

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of May 14, 2013
(the “Grant Date”), is delivered by BANKRATE, INC. (the “Company”) to
[                    ], a director of the Company (the “Grantee”).

RECITALS

WHEREAS, the Bankrate, Inc. 2011 Equity Compensation Plan (the “Plan”) provides
for Grants of Restricted Stock; and

WHEREAS, the Board of Directors of the Company has decided to make a grant of
Restricted Shares (as defined below) in order to promote the best interests of
the Company and its stockholders on the terms and conditions set forth in this
Agreement, conditioned on the Grantee’s execution of this Agreement;

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1. Restricted Stock Grant. The Company hereby grants to the Grantee 8,000
restricted shares of Stock (the “Restricted Shares”), subject to the terms and
conditions of this Agreement and the Plan (which is incorporated herein by
reference with the same effect as if set forth herein in full) in addition to
such other restrictions, if any, as may be imposed by law.

 

2. Definitions. All terms used herein shall have the same meaning as in the
Plan, except as otherwise expressly provided. For purposes of this Agreement,
the term “vest” as used with respect to any Restricted Shares means the lapsing
of the restrictions described herein with respect to such Restricted Shares.

 

3. Vesting and Forfeiture.

 

  (a) The Restricted Shares, if not forfeited earlier pursuant to Section 3(c)
or vested earlier pursuant to Section 3(c) or 3(d), shall vest on the first
anniversary of the Grant Date (the “Vesting Date”).

 

  (b) Except as otherwise specifically provided herein, no Restricted Shares
shall become vested unless the Grantee is on the Vesting Date, and since the
Grant Date has continuously been, providing services to the Company and its
Affiliates.

 

  (c)

If the Grantee ceases to provide services to the Company, any then outstanding
and unvested Restricted Shares acquired by the Grantee hereunder shall be
automatically and immediately forfeited for no consideration; provided, however,
that in the event that the Grantee ceases to provide services to the Company
prior



--------------------------------------------------------------------------------

  to the Restricted Shares becoming vested on account of the Grantee’s (i) death
or (ii) Disability, then a prorated portion of the Grantee’s unvested Restricted
Shares shall vest on the date of such termination of service and shall not be
forfeited, with such prorated portion to be the product of (A) a fraction, the
numerator of which is the number of days that the Grantee provided services
during the one-year vesting period and the denominator of which is 365
multiplied by (B) the number of unvested Restricted Shares.

 

  (d) In the event of a Covered Transaction, unvested outstanding Restricted
Shares shall immediately vest.

 

  (e) The Grantee hereby (i) appoints the Company as the Grantee’s
attorney-in-fact to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any Restricted Shares that are
granted or forfeited hereunder, (ii) agrees to deliver to the Company, as a
precondition to the issuance of any certificate or certificates with respect to
any Restricted Shares granted hereunder, one or more stock powers, endorsed in
blank, with respect to such Restricted Shares, and (iii) agrees to sign such
other powers and take such other actions as the Company may reasonably request
to accomplish the transfer to the Company of any unvested Restricted Shares that
are forfeited hereunder.

 

4. Nontransferability of Award. The Restricted Shares acquired by the Grantee
pursuant to this Agreement shall not be sold, transferred, pledged, assigned or
otherwise encumbered or disposed of except as provided herein and in the Plan.

 

5. Issuance of Shares. The Restricted Shares shall be evidenced by a stock
certificate or by book-entry on the books and records of the Company, as the
Company may determine, in the Grantee’s name. If a Restricted Share is evidenced
by a stock certificate, then during the period prior to the vesting of the
Restricted Share, such certificate may be issued to the Grantee with a legend
substantially in the form set forth in Section 6 below, or alternatively may be
held in escrow by the Company on behalf of the Grantee. If unvested Restricted
Shares are held in book entry form, the Grantee agrees that the Company may give
stop-transfer instructions to the depository to ensure compliance with the
provisions hereof. Upon the vesting of a Restricted Share, the Company shall
promptly deliver to the Grantee a certificate evidencing such Restricted Share,
free of all legends, or shall promptly cause any restrictions noted in the book
entry to be removed.

 

6. Legend. Any certificates representing unvested Restricted Shares shall be
held by the Company, and any such certificate shall contain a legend
substantially in the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
BANKRATE, INC. 2011 EQUITY COMPENSATION PLAN AND A RESTRICTED STOCK AGREEMENT
ENTERED INTO BETWEEN THE

 

2



--------------------------------------------------------------------------------

REGISTERED OWNER AND BANKRATE, INC. COPIES OF SUCH PLAN AND AGREEMENT ARE ON
FILE IN THE OFFICES OF BANKRATE, INC.

As soon as practicable following the vesting of any such Restricted Shares, the
Company shall cause a certificate or certificates covering such Restricted
Shares, without the aforesaid legend, to be issued and delivered to the Grantee.
If any Restricted Shares are held in book-entry form, the Company may take such
steps as it deems necessary or appropriate to record and manifest the
restrictions applicable to such Restricted Shares.

 

7. Dividend and Voting Rights. Except as otherwise specifically provided in this
Agreement, following the Grant Date with respect to a Restricted Share, the
Grantee shall have all the rights of a stockholder with respect to such
Restricted Share, including without limitation the right to vote such Restricted
Share, provided that the Grantee shall not have the right to receive dividends
or distributions in respect of the Restricted Shares. Notwithstanding the
foregoing, upon the Company’s payment of an ordinary cash dividend with respect
to shares of Stock, such dividend shall not be paid immediately with respect to
outstanding Restricted Shares, shall instead be subject to the same restrictions
applicable to the underlying Restricted Shares (including forfeiture) and shall
be paid no later than thirty days following the vesting of the underlying
Restricted Shares. In the event of the Company’s payment to stockholders of a
dividend or distribution other than an ordinary cash dividend, the treatment
shall be subject to Section 7(b) of the Plan.

 

8. Sale of Vested Restricted Shares. The Grantee shall be free to sell any
Restricted Shares that have become vested, subject to (i) satisfaction of any
applicable tax withholding requirements with respect to the vesting or transfer
of such Restricted Shares; (ii) the completion of any administrative steps (for
example, but without limitation, the transfer of certificates) that the Company
may reasonably impose; and (iii) applicable requirements of federal and state
securities laws.

 

9. Certain Tax Matters. The Grantee (or, in the event of his death, any
beneficiary), shall be solely responsible for any federal, state or local income
or self employment taxes that he incurs in connection with the receipt of the
award of Restricted Shares or the vesting of such Restricted Shares and the
Company shall generally have no obligation or liability with respect to the
Grantee’s (or, in the event of his death, any beneficiary’s) satisfaction of
such taxes and shall have no withholding obligations with respect thereto.
Notwithstanding the foregoing, the Grantee may surrender to the Company the
number of shares of Stock required to satisfy the minimum income tax obligation
of the Grantee as determined by the Company based on information provided by the
Grantee. The Company shall remit the Fair Market Value of the surrendered shares
of Stock to the appropriate tax authorities as directed by the Grantee.

 

10. Governing Law; Captions. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Florida, without regard
to the principles of conflicts of law thereof. The captions of this Agreement
are not part of the provisions hereof and shall have no force or effect.

 

3



--------------------------------------------------------------------------------

11. Plan. The Restricted Shares are granted pursuant to the Plan, which is
incorporated herein by reference, and the Restricted Shares shall, except as
otherwise expressly provided herein, be governed by the terms of the Plan. In
the event of a conflict between the provisions of this Agreement and the terms
of the Plan, the terms of the Plan shall control. The Grantee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof. The Grantee and the Company each acknowledge that
this Agreement (together with the Plan) constitutes the entire agreement and
supersedes all other agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

 

12. No Employment or Service Rights. This Agreement shall not create any right
of the Grantee to continued employment or service with the Company or limit the
right of the Company to terminate the Grantee’s employment or service at any
time and shall not create any right of the Grantee to employment or continued
service with the Company.

 

13. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. The parties hereto confirm
that any facsimile copy of another party’s executed counterpart of this
Agreement (or its signature page thereof) shall be deemed to be an executed
original thereof.

 

14. Amendment. This Agreement may be amended only by mutual written agreement of
the parties.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Bankrate, Inc. has executed this Restricted Stock Agreement
as of the date first written above.

 

BANKRATE, INC. By:  

 

Name:   Title:  

 

Acknowledged and agreed: GRANTEE

 

Name:

[Signature Page to Director Restricted Stock Agreement]